Motion by the plaintiff to amend the decision and order of this court dated December 11, 1989 [156 AD2d 439], which determined an appeal from so much of a judgment of the Supreme Court, Suffolk County (Friedenberg, J.), entered December 28, 1987, as amended March 1, 1988, as, after a nonjury trial, awarded the plaintiff wife $13,764 for necessaries, $5,618.56 for arrears in pendente lite maintenance and child support, $300 per week ($150 per week per child) in child support, and $16,832.20 in counsel fees, to provide that costs are awarded to her.
Upon the papers submitted in support of the motion and the papers submitted in opposition thereto, it is,
Ordered that the motion is granted; and it is further,
Ordered that the decision and order of this court dated December 11, 1989, is amended, by adding, after the words "one bill of costs” the words "to the plaintiff”. Thompson, J. P., Fiber, Sullivan and Harwood, JJ., concur.